Appellant asks this court to grant a new hearing and reverse and remand this cause, because he has been deprived of a statement of facts. As appellant was charged with a capital offense and counsel was appointed to defend him, if the court had not required the court stenographer to furnish him with a copy of the stenographic notes, this contention would be well taken. But in this instance the stenographer made out a full and complete statement of facts in narrative form, and appellant's counsel refused to file same, because he contends it is not correct in some particulars. The law requires the court stenographer only to furnish a copy of his notes that appellant's counsel may make out a statement of facts. As the stenographer went further, and certainly furnished appellant with all the information required by law to be furnished, and he could from the data furnished make out a statement of facts, the same as if he had only been furnished with the notes, this presents no ground for reversal.
The motion is overruled.
Overruled. *Page 209